Exhibit 10.3

 

 

 

SECOND AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

Dated as of July 22, 2013

Among

BRE SELECT HOTELS PROPERTIES LLC, BRE SELECT HOTELS TUSCALOOSA LLC, BRE SELECT
HOTELS REDMOND LLC, BRE SELECT HOTELS AZ LLC, BRE SELECT HOTELS TX L.P., BRE
SELECT HOTELS NC L.P. and BRE SELECT HOTELS CLEARWATER LLC,

collectively, as Borrower

and

BRE SELECT HOTELS OPERATING LLC,

as Operating Lessee

and

CITIGROUP GLOBAL MARKETS REALTY CORP.,

and

BANK OF AMERICA, N.A.,

collectively, as Lender

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

THIS SECOND AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS, dated as of
July 22, 2013 (this “Amendment”), is by and among CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, having an address at 388 Greenwich Street,
19th Floor, New York, New York 10013 and BANK OF AMERICA, N.A., a national
banking association, having an address at One Bryant Park, New York, New York
10036 (together with their respective successors and assigns, each, a
“Co-Lender” and, collectively, “Lender”), BRE SELECT HOTELS PROPERTIES LLC, a
Delaware limited liability company, BRE SELECT HOTELS TUSCALOOSA LLC, a Delaware
limited liability company, BRE SELECT HOTELS REDMOND LLC, a Delaware limited
liability company, BRE SELECT HOTELS AZ LLC, a Delaware limited liability
company, BRE SELECT HOTELS TX L.P., a Delaware limited partnership, BRE SELECT
HOTELS NC L.P., a Delaware limited partnership and BRE SELECT HOTELS CLEARWATER
LLC, a Delaware limited liability company (together with their respective
successors and assigns, each, an “Individual Borrower” and, collectively,
“Borrower”), each having its principal place of business at c/o The Blackstone
Group, 345 Park Avenue, New York, New York 10154, and BRE SELECT HOTELS
OPERATING LLC, a Delaware limited liability company (“Operating Lessee”), having
its principal place of business at c/o The Blackstone Group, 345 Park Avenue,
New York, New York 10154. All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Lender has made a loan in the original principal amount of Six Hundred
Million Dollars ($600,000,000) (the “Loan”) to Borrower pursuant to that certain
Loan Agreement, dated as of May 14, 2013, by and among Borrower, Operating
Lessee and Lender, as amended by that certain First Amendment to Loan Agreement
and Other Loan Documents, dated as of July 8, 2013, by and among Borrower,
Operating Lessee and Lender (as so amended, (the “Original Loan Agreement”),
which Loan is evidenced by the Original Loan Agreement and the other Loan
Documents (as defined in the Original Loan Agreement); and

WHEREAS, Borrower, Operating Lessee and Lender now desire to amend the Original
Loan Agreement (the Original Loan Agreement, as amended by this Amendment, and
as the same may be further amended, replaced, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) and certain other
Loan Documents, each as more specifically set forth herein.

NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
as follows.



--------------------------------------------------------------------------------

A G R E E M E N T:

Section I. Modification to Original Loan Agreement. Section 1.1 of the Original
Loan Agreement is hereby amended to replace the definition of “Spread” in its
entirety to read as follows:

““Spread” shall mean, with respect to each Component, the following amounts, as
the same may be reallocated pursuant to, and in accordance with restrictions and
limitations contained in Section 9.1.2:

(i) Component A-1, 3.3139165%;

(ii) Component A-2, 2.8757500%;

(iii) Component B, 3.0257500%;

(iv) Component C, 3.0757500%;

(v) Component D, 2.8757500%; and

(vi) Component E, 4.3757500%

The Spread for each Component shall be increased by one-quarter percent (0.25%)
during the second Extension Period.”

Section II. Amendment to Other Loan Documents. Each of the Loan Documents (other
than the Loan Agreement) is hereby amended such that (i) each reference in any
of the Loan Documents (other than the Loan Agreement) to the defined term Spread
which defined term has been modified pursuant to this Amendment shall be deemed
to be a reference to such defined term as so modified and (ii) each reference to
the Loan Agreement shall mean the Original Loan Agreement, as modified pursuant
to the terms of this Agreement.

Section III. Reaffirmation of Guaranty. In connection with this Amendment, each
Guarantor hereby:

(a) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Guarantor under the Guaranty.

(b) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Guaranty.

(c) Acknowledges that the Guaranty and the obligations of Guarantor contained in
the Guaranty are continuing and in full force and effect.

(d) Hereby reaffirms the Guaranty and its obligations thereunder, and
acknowledges that this reaffirmation of the Guaranty is for the benefit of
Lender.

 

-2-



--------------------------------------------------------------------------------

Section IV. Reaffirmation of Indemnitor Guaranty and Environmental Indemnity. In
connection with this Amendment, Indemnitor hereby:

(e) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Indemnitor under the Indemnitor Guaranty or the Environmental
Indemnity.

(f) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Indemnitor Guaranty or the
Environmental Indemnity.

(g) Acknowledges that the Indemnitor Guaranty and the Environmental Indemnity
and the obligations of Indemnitor contained in the Indemnitor Guaranty and the
Environmental Indemnity are continuing and in full force and effect.

(h) Hereby reaffirms the Indemnitor Guaranty and the Environmental Indemnity and
its obligations thereunder, and acknowledges that this reaffirmation of the
Indemnitor Guaranty and Environmental Indemnity is for the benefit of Lender.

Section V. No Offset; No Default. Each of Borrower and Operating Lessee hereby
waives all offsets, defenses and claims it may have against Lender that accrued
on or before the date hereof. As of the date hereof, Lender acknowledges that to
Lender’s actual knowledge there is no existing Event of Default or Default by
Borrower, Operating Lessee, any other Loan Party, Indemnitor or Guarantor under
the Loan Documents.

Section VI. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except to the extent expressly provided herein, operate as
a waiver of any right, power or remedy of any of Lender, Borrower, Operating
Lessee, any other Loan Party, Indemnitor or Guarantor under the Loan Agreement
or any of the other Loan Documents, nor constitute a waiver of any provision of
the Loan Agreement or any of the other Loan Documents by any of the parties
hereto.

Section VII. No Presumption Against Party Drafting Amendment. Should any
provision of this Agreement require judicial interpretation, it is agreed that a
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against any party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agent prepared or drafted the same, it being
agreed that all parties to this Amendment participated in the preparation
hereof.

Section VIII. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section IX. Ratification. Borrower, Operating Lessee and Lender hereby ratify
and confirm the Loan Agreement, as modified hereby. Except as modified and
amended by this Amendment, the Loan, the Loan Agreement and the other Loan
Documents and the respective obligations of Lender, Operating Lessee and
Borrower thereunder shall be and remain unmodified and in full force and effect.

 

-3-



--------------------------------------------------------------------------------

Section X. No Further Modification. No further modification, amendment,
extension, discharge, termination or waiver hereof shall be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

Section XI. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York. If any provision hereof is
not enforceable, the remaining provisions of this Amendment shall be enforced in
accordance with their terms.

Section XII. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

Section XIII. References to Loan Agreement. All references in the Loan Documents
to the Loan Agreement shall mean the Loan Agreement as hereby modified herein.

Section XIV. Entire Agreement. This Amendment constitutes the entire agreement
between Borrower, Operating Lessee and Lender with respect to subject matter
hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

Section XV. Incorporation of Recitals; Defined Terms. The recitals hereto are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: BRE SELECT HOTELS PROPERTIES LLC, a Delaware limited liability company
By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director BRE SELECT HOTELS
TUSCALOOSA LLC, a Delaware limited liability company By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director BRE SELECT HOTELS
REDMOND LLC, a Delaware limited liability company By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director BRE SELECT HOTELS
AZ LLC, a Delaware limited liability company By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

BRE SELECT HOTELS TX L.P., a Delaware limited partnership By: BRE Select Hotels
TX GP LLC, a Delaware limited liability company, its general partner By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director BRE SELECT HOTELS
NC L.P., a Delaware limited partnership By: BRE Select Hotels NC GP LLC; a
Delaware limited liability company, its general partner By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director BRE SELECT HOTELS
CLEARWATER LLC, a Delaware limited liability company By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director

 

-2-



--------------------------------------------------------------------------------

OPERATING LESSEE: BRE SELECT HOTELS OPERATING LLC, a Delaware limited liability
company By:  

/s/ Tyler Henritze

  Name:   Tyler Henritze   Title:   Senior Managing Director



--------------------------------------------------------------------------------

LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP. By:  

/s/ Ana Rosu Marmann

  Name:   Ana Rosu Marmann   Title:   Authorized Signatory BANK OF AMERICA, N.A.
By:  

/s/ Steven Wasser

  Name:   Steven Wasser   Title:   Managing Director



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section III of this First
Amendment to Loan Agreement and Other Loan Documents.

 

GUARANTOR: BLACKSTONE REAL ESTATE PARTNERS VII L.P., a Delaware limited
partnership By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner       By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director BLACKSTONE
REAL ESTATE PARTNERS VII.TE.1 L.P., a Delaware limited partnership By:  
Blackstone Real Estate Associates VII L.P., a Delaware limited partnership, its
general partner   By:   BREA VII L.L.C., a Delaware limited liability company,
its general partner       By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.2 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:  

BREA VII L.L.C., a Delaware limited

liability company, its general partner

      By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director BLACKSTONE
REAL ESTATE PARTNERS VII.TE.3 L.P., a Delaware limited partnership By:  
Blackstone Real Estate Associates VII L.P., a Delaware limited partnership, its
general partner   By:   BREA VII L.L.C., a Delaware limited liability company,
its general partner       By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director BLACKSTONE
REAL ESTATE PARTNERS VII.TE.4 L.P., a Delaware limited partnership By:  
Blackstone Real Estate Associates VII L.P., a Delaware limited partnership, its
general partner   By:   BREA VII L.L.C., a Delaware limited liability company,
its general partner       By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.5 L.P., a Delaware limited partnership
By:  

Blackstone Real Estate Associates VII L.P., a

Delaware limited partnership, its general partner

  By:  

BREA VII L.L.C., a Delaware limited

liability company, its general partner

      By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director BLACKSTONE
REAL ESTATE PARTNERS VII.TE.6 L.P., a Delaware limited partnership By:  

Blackstone Real Estate Associates VII L.P., a

Delaware limited partnership, its general partner

  By:  

BREA VII L.L.C., a Delaware limited

liability company, its general partner

      By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director BLACKSTONE
REAL ESTATE PARTNERS VII.TE.7 L.P., a Delaware limited partnership By:  
Blackstone Real Estate Associates VII L.P., a Delaware limited partnership, its
general partner   By:  

BREA VII L.L.C., a Delaware limited

liability company, its general partner

      By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.8 L.P., a Delaware limited partnership
By:  

Blackstone Real Estate Associates VII L.P., a

Delaware limited partnership, its general partner

  By:  

BREA VII L.L.C., a Delaware limited

liability company, its general partner

      By:  

/s/ Tyler Henritze

      Name:   Tyler Henritze       Title:   Senior Managing Director BLACKSTONE
REAL ESTATE PARTNERS VII.F L.P., a Delaware limited partnership By:   Blackstone
Real Estate Associates VII L.P., a Delaware limited partnership, its general
partner   By:   BREA VII L.L.C., a Delaware limited liability company, its
general partner     By:  

/s/ Tyler Henritze

    Name:   Tyler Henritze     Title:   Senior Managing Director



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section IV of this First
Amendment to Loan Agreement and Other Loan Documents.

 

INDEMNITOR:   BRE SELECT HOTELS CORP, a Delaware corporation   By:  

/s/ Tyler Henritze

    Name:   Tyler Henritze     Title:   Secretary, Vice President and Senior
Managing Director